

Exhibit 10.2



RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE FRESH MARKET, INC. 2010 OMNIBUS
INCENTIVE COMPENSATION PLAN, dated as of September 1, 2015 between The Fresh
Market, Inc. (the “Company”), a Delaware corporation, and Sean Crane.  
This Restricted Stock Unit Award Agreement (the “Award Agreement”) sets forth
the terms and conditions of an award of 37,807 restricted stock units (the
“Award”) that are subject to the terms and conditions specified herein (“RSUs”)
and that are being granted to you on the date hereof (such date, the “Grant
Date”) under The Fresh Market, Inc. 2010 Omnibus Incentive Compensation Plan
(the “Plan”). This Award constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered) to you, subject to the terms of
this Award Agreement, a share of the Company’s common stock, $0.01 par value (a
“Share”), for each RSU, as set forth in Section 3 below.
THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 12
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.
SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan, on the one hand, and the terms of this
Award Agreement or any other arrangement between you and the Company or any of
its Affiliates, including any policy of the Company or any of its Affiliates
(any such arrangement, a “Company Arrangement”), on the other hand, the terms of
the Plan shall govern. Except as set forth in Section 12 of this Award
Agreement, in the event of any conflict between the terms of this Award
Agreement and the terms of any other Company Arrangement, the terms of such
Company Arrangement shall govern.
SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:
(a) “Cause” has the meaning set forth in any other Company Arrangement or, if
more favorable to you, means the occurrence of any one of the following:
(i)your willful and continued failure to perform substantially your duties with
the Company or any of its Affiliates (other than any such failure resulting from
incapacity due to physical or mental illness);
(ii)your willful engaging in (A) gross misconduct that is materially and
demonstrably injurious to the Company or any of its Affiliates or (B) illegal
conduct;
(iii)your willful and material breach of any Company Arrangement;

1





--------------------------------------------------------------------------------



(iv)your willful violation of any material provision of the Company’s Code of
Business Conduct and Ethics; or
(v)your willful failure to cooperate with an investigation by any governmental
authority.
(b) “Disability” means you are unable to engage in any substantial gainful
activity by reason of any medically determinable sickness or bodily injury that
can be expected to result in death or which has lasted or can be expected to
last for a continuous period of not less than 12 months, and the permanence and
degree of which shall be supported by a specific diagnosis made by a Physician
and supported by objective medical evidence satisfactory to the Committee.
(c) “Good Reason” means the occurrence of any of the events or circumstances set
forth below without your express prior written consent and other than as a
result of your Disability:
(i)    the failure of the Company to pay to you any material compensation when
due; or
(ii)    any reduction of your base salary, other than a reduction by no more
than 10% within any two-year period that similarly affects substantially all
similarly situated employees of the Company and its Affiliates, and other than
any such reduction that results from your demotion into a position that you
occupied within the 18 months immediately prior to such demotion.
Your right to terminate employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness. Termination of your employment for
Good Reason shall be effectuated by giving the Company written notice (“Notice
of Termination for Good Reason”), not later than 90 days following the date that
you would reasonably be expected to be aware of the occurrence of the
circumstance that constitutes Good Reason, setting forth in reasonable detail
the specific conduct of the Company that constitutes Good Reason. The Company
shall be entitled, during the 30-day period following receipt of a Notice of
Termination for Good Reason, to cure the circumstances that gave rise to Good
Reason, provided that the Company shall be entitled to waive its right to cure
or reduce the cure period by delivery of written notice to that effect to the
Participant (such 30-day or shorter period, the “Cure Period”). If, during the
Cure Period, such circumstance is remedied, you shall not be permitted to
terminate employment for Good Reason as a result of such circumstance. If, at
the end of the Cure Period, the circumstance that constitutes Good Reason has
not been remedied, you shall be entitled to terminate employment for Good Reason
during the 180-day period that follows the end of the Cure Period (the
“Termination Period”). If you do not terminate employment during the Termination
Period, you shall not be permitted to terminate employment for Good Reason as a
result of such circumstance.
(d) “Physician” means a person legally licensed, in the jurisdiction in which
care is given, to practice medicine, psychiatry, psychology, psychotherapy or
other legally

2





--------------------------------------------------------------------------------



qualified practice of a healing art that we are required by law to recognize,
who is practicing within the scope of that license and is neither you nor a
member of your immediate family.
(e) “Retirement” means a termination of employment by you on or after the date
on which you have (i) attained age 65 and completed at least five years of
service with the Company or any of its Affiliates or (ii) attained age 55 and
completed at least ten years of service with the Company or any of its
Affiliates, but only to the extent that circumstances constituting Cause do not
exist.
(f) “Retirement Eligible” means that, on or before the final Vesting Date of the
Award, you will, assuming your employment does not earlier terminate, have (i)
attained age 65 and completed at least five years of service with the Company or
any of its Affiliates or (ii) attained age 55 and completed at least ten years
of service with the Company or any of its Affiliates.
(g) “Vesting Date” means September 1, 2017.
SECTION 3. Vesting. (a) Normal Vesting. On the Vesting Date, your rights with
respect to 100% of the RSUS subject to the Award shall become vested, provided
that you must be employed continuously by the Company or any of its Affiliates
through the Vesting Date, except as otherwise determined by the Committee in its
sole discretion or as otherwise provided in this Section 3 or in any other
Company Arrangement.
(b)    Change of Control. In the event of a Change of Control following which
(i) the RSUs are not assumed by, or converted into, equivalent awards of the
acquiring, resulting or successor corporation (as the case may be) or (ii) the
RSUs are assumed by, or converted into, equivalent awards of the acquiring,
resulting or successor corporation (as the case may be) and within twenty-four
months following such Change of Control, your employment is terminated without
Cause or you terminate employment for Good Reason, your rights with respect to
any then unvested RSUs awarded pursuant to this Award Agreement shall become
vested as of immediately prior to the Change of Control or on such date of
termination, as applicable.
(c)    Death. In the event of your death while employed by the Company or any of
its Affiliates, your rights with respect to any then unvested RSUs awarded
pursuant to this Award Agreement shall become vested in your estate or in any
person who acquired such RSUs by bequest or inheritance, as of such date.
(d)    Disability. In the event your employment with the Company or any of its
Affiliates terminates due to Disability, your rights with respect to any then
unvested RSUs awarded pursuant to this Award Agreement shall become vested in
you or your guardian or legal representative, as applicable, as of such
termination.
(e)    Termination Without Cause. In the event your employment with the Company
or any of its Affiliates is terminated by the Company without Cause, your rights
with respect to any then unvested RSUs awarded pursuant to this Award Agreement
shall become vested in you as of such termination

3





--------------------------------------------------------------------------------



(f)    Retirement. In the event your employment with the Company or any of its
Affiliates terminates due to your Retirement, any then unvested RSUs awarded
pursuant to this Award Agreement will continue to vest on the Vesting Date
without regard to your no longer being employed, but subject to (i) the
conditions to continued vesting described in Section 3(f) hereof, and (ii) your
compliance with any other restrictive covenant (which, for the avoidance of
doubt, includes any non-competition, non-solicitation, non-disparagement or
confidentiality provisions) contained in any Company Arrangement to which you
are subject.
(g)    Conditions Related to Continued Post-Employment Vesting During
Retirement. You acknowledge by your acceptance of this Award Agreement that the
continued vesting, after your Retirement, of any RSUs that were unvested as of
the date of your Retirement is subject to compliance with the conditions set
forth in this Section 3(g). Further, you acknowledge that these conditions do
not impede your ability to seek employment, but rather they subject certain
post-employment benefits related to your Award that the Company is providing to
you that are not required by applicable law to conditions. In the event you (i)
directly or indirectly, without the prior written consent of the Company, engage
in or invest as an owner, partner, stockholder (except for passive investments
in less than two percent of the stock of publicly traded, stock exchange listed
companies), licensor, director, officer, agent, employee or consultant for any
person or entity engaged primarily in the retail grocery business in any state
in which the Company or any subsidiary then operates, (ii) accept employment
with any person or entity that is engaged in any manner in the retail grocery
business if such employment would result in you being involved in the
management, operations or business affairs of the subsidiary, division, segment
or other portion of such person or entity that conducts such grocery business in
any state in which the Company or any subsidiary then operates, (iii) disclose
or misuse any confidential information of the Company or any subsidiary (except,
in the case of disclosure, as required by applicable law or by order of a court
or governmental agency having jurisdiction over such matter), (iv) directly or
indirectly solicit, or assist another person or entity in soliciting, any
employees of the Company or any subsidiary to terminate such employment, (v)
disparage or criticize, orally or in writing, the business, products, policies,
decisions, directors, officers or employees of Company or any subsidiary to any
person, or (vi) violate or fail to comply with any restrictive covenant (which,
for the avoidance of doubt, includes any non-competition, non-solicitation,
non-disparagement or confidentiality provisions) contained in any Company
Arrangement to which you are subject, then, following your Retirement, this
Award, to the extent it remains unvested, shall cease to vest automatically on
the date on which you first engaged in such conduct.
SECTION 4. Delivery of Shares. Each RSU under this Award Agreement that becomes
vested in accordance with Section 3 shall be settled by the Company delivering
to you one Share on:
(i)    if such RSU vested pursuant to Section 3(a), the Vesting Date applicable
to such RSU;
(ii)    if such RSU vested pursuant to Section 3(b)(i):

4





--------------------------------------------------------------------------------



(X) in the event you are Retirement Eligible as of the Grant Date, the Vesting
Date applicable to such RSU, without regard to the earlier vesting thereof; or
(Y) in all other cases, immediately prior to the applicable Change of Control;
(iii)    if such RSU vested pursuant to Section 3(b)(ii), the date of your
termination of employment;
(iv)    if such RSU vested pursuant to Section 3(c) or 3(d), the date of your
death or termination of employment, as the case may be; and
(v)    if such RSU vested pursuant to Section 3(e), the Vesting Date applicable
to such RSU.
SECTION 5. Forfeiture of RSUs. Unless the Committee determines otherwise, and
except as provided in Section 3 or in any other Company Arrangement, if your
rights with respect to any RSUs awarded pursuant to this Award Agreement have
not become vested prior to the date on which your employment with the Company
and its Affiliates terminates, your rights with respect to such RSUs shall
immediately terminate, and you shall be entitled to no further payments or
benefits with respect thereto.
SECTION 6. Dividend Equivalents. Whenever cash dividends are paid on the Shares,
additional RSUs shall be granted to you, subject to the same terms and
conditions as are applicable to this Award. The number of such additional RSUs
shall be calculated by dividing (a) the dividends that would have been paid to
you if the RSUs held by you on the relevant dividend record date had been
Shares, by (b) the closing price of the Shares on NASDAQ or such other stock
exchange where the majority of the trading volume and value of the Shares occurs
on the date of payment of such dividend. If on such date of payment there is not
a closing price of the Shares on any such exchange, then the opening price of
the Shares on NASDAQ or such other stock exchange where the majority of the
trading volume and value of the Shares occurs on the first available date
thereafter shall be used for purposes of (b) above.
SECTION 7. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(c) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of an RSU in violation of the provisions
of this Section 6 and Section 9(c) of the Plan shall be void.
SECTION 8. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares pursuant to Section 4 of this Award Agreement is conditioned on
satisfaction of any applicable withholding taxes in accordance with Section 9(l)
of the Plan. In the event that there is withholding tax liability in connection
with the settlement of RSUs, you may satisfy, in whole or in part, any
withholding tax liability at the minimum statutory rate by having the Company
withhold from the number of Shares you would be entitled to receive upon
settlement

5





--------------------------------------------------------------------------------



of the RSUs, a number of Shares having a Fair Market Value equal to such
withholding tax liability.
(b)    Consents. Your rights in respect of the RSUs are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable (including your
consenting to the Company’s supplying to any third-party recordkeeper of the
Plan such personal information as the Committee deems advisable to administer
the Plan).
(c)    Legends. The Company may affix to certificates for Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.
SECTION 9. Recoupment. You acknowledge that the Company has adopted The Fresh
Market, Inc.’s Compensation Recoupment Policy (the “Recoupment Policy”). You
acknowledge and agree that you have either received a copy of the Recoupment
Policy in effect as of the date of this Award Agreement or, if you have not
received a copy, that you have the ability to request and receive a copy of the
Recoupment Policy prior to accepting this Award Agreement. You acknowledge and
agree that the Recoupment Policy is subject to change after the Grant Date as
required by applicable law, and that this Award, the RSUs and the shares or
other property, including cash proceeds therefrom, may, as a result of such
change, be subject to the Recoupment Policy.
SECTION 10. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
SECTION 11. Committee Discretion. The Committee shall have discretion with
respect to any actions to be taken or determinations to be made in connection
with this Award Agreement, and its determinations shall be final, binding and
conclusive.
SECTION 12. Dispute Resolution. (a) In General. All disputes, controversies and
claims arising between you and the Company concerning the subject matter of this
Award Agreement or the Plan shall be settled by arbitration in accordance with
the rules and procedures of the American Arbitration Association in effect at
the time that the arbitration begins, to the extent not inconsistent with this
Award Agreement or the Plan. The location of the arbitration shall be
Greensboro, North Carolina or such other place as the parties to the dispute may
mutually agree. In rendering any award or ruling, the arbitrator or arbitrators
shall determine the rights and obligations of the parties according to the
substantive and procedural laws of the State of Delaware. The arbitration shall
be conducted by an arbitrator selected in accordance with the aforesaid
arbitration procedures. Any arbitration pursuant to this Section 12(a) shall be
final and binding on the parties, and judgment upon any award rendered in such
arbitration may be entered in any court, Federal or state, having jurisdiction.
The parties to any dispute shall each pay their own costs and expenses
(including arbitration fees and attorneys’

6





--------------------------------------------------------------------------------



fees) incurred in connection with arbitration proceedings and the fees of the
arbitrator shall be paid in equal amounts by the parties. Nothing in this
Section 12(a) shall preclude you or the Company from seeking temporary
injunctive relief from any Federal or state court located within the County of
Guilford, North Carolina in connection with or as a supplement to an arbitration
hereunder.
(b)    Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.
(c)    Confidentiality. You hereby agree to keep confidential the existence of,
and any information concerning, a dispute described in this Section 12, except
that you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).
SECTION 13. Notice. All notices or other communications required or permitted
under the terms of this Award Agreement shall be made in writing and all such
notices or communications shall be deemed to have been duly given when delivered
or (unless otherwise specified) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Company:
The Fresh Market, Inc.
628 Green Valley Road, Suite 500
Greensboro, North Carolina 27408


Attention: General Counsel


If to you:
To your address as most recently supplied to the Company and set forth in the
Company’s records





or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
SECTION 14. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.
SECTION 15. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”,

7





--------------------------------------------------------------------------------



“includes” or “including” are used in this Award Agreement, they shall be deemed
to be followed by the words “but not limited to”. The term “or” is not
exclusive.
SECTION 16. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair your rights hereunder shall not to that extent be effective without your
consent (it being understood, notwithstanding the foregoing proviso, that this
Award Agreement and the RSUs shall be subject to the provisions of Section 4(b)
of the Plan).
SECTION 17. Section 409A. (a) For purposes of Section 409A of the Code (“Section
409A”), it is intended that, to the greatest extent possible, amounts payable
pursuant to this Award Agreement qualify for the short-term deferral exception
under Treas. Reg. Section 1.409A-1(b)(4) or any successor thereto, and all
provisions of this Award Agreement shall be construed and interpreted in a
manner consistent with such exception.
(b)    In the event that it is determined that any amounts payable pursuant to
this Award Agreement do not qualify for the short-term deferral exception under
Treas. Reg. Section 1.409A-1(b)(4) or any successor thereto, it is intended that
the provisions of this Award Agreement comply with Section 409A, and all
provisions of this Award Agreement shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A and any similar state or local law.
(c)    Neither you nor any of your creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable hereunder to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to you or for your benefit hereunder may not be reduced by, or offset
against, any amount owing by you to the Company or any of its Affiliates.
(d)    To the extent required by Section 409A, any amount payable under the
Award Agreement that constitutes deferred compensation (within the meaning of
Section 409A) subject to, and not exempt from, Section 409A, payable or provided
to you upon a termination of employment shall only be paid or provided to you
upon your separation from service (within the meaning of Section 409A). If, at
the time of your separation from service, (i) you are a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable hereunder constitutes deferred
compensation the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company (or its Affiliate, as applicable)
shall not pay such amount on the otherwise scheduled payment date but shall
instead accumulate such amount and pay it, without interest, on the first
business day after such six-month period.

8





--------------------------------------------------------------------------------



(e)    In the event you are Retirement Eligible as of the Grant Date, (i) you
will not be considered to have terminated employment unless and until you are
considered to have a “separation from service” within the meaning of Section
409A; (ii) a Change of Control will not be deemed to occur unless and until
there is a “change in ownership or effective control of the corporation, or a
change in the ownership of a substantial portion of the assets of the
corporation” within the meaning of Section 409A and (iii) your employment will
not be considered terminated due to disability unless and until your employment
terminates due to your “disability” within the meaning of Section 409A.
(f)    You shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on you or for your account in connection
with this Award Agreement (including any taxes and penalties under Section
409A), and neither the Company nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold you harmless from any or all such
taxes or penalties.
SECTION 18. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


[Signature Page Follows]

9





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.
THE FRESH MARKET, INC.,
By
 
/s/ Matt Argano
 
Name: Matthew T. Argano
 
Senior Vice President, Human Resources



SEAN CRANE
 
/s/ Sean Crane
 
 






10



